PER CURIAM.
Donald Watrous challenges a lien imposed in favor of Pasco County for attorney’s fees paid to his appointed appellate counsel. Watrous alleges the trial court erred by imposing the lien without giving him an opportunity to object to the amount of attorney’s fees awarded and by failing to determine his ability to pay before imposing the lien. We agree, in part, and remand for further proceedings.
Section 27.56(7), Florida Statutes (1995), provides that defendants must be given an opportunity to be heard and to object to the court’s determination on the amount of attorney’s fees and costs before a lien is imposed. In this case, the trial court imposed the $1,420 lien without giving Watrous this opportunity. Therefore, we remand with directions to give Watrous thirty days from the date of the mandate to file a written objection to the amount of the lien. If Wat-rous objects, the lien shall be stricken and a *840new lien imposed based on the trial court’s findings following a fee hearing. Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). The trial court need not on remand make a determination as to appellant’s ability to pay the lien. See State v. Vamper, 579 So.2d 730 (Fla.1991)(a statutory hen for attorney’s fees and costs may be imposed upon an indigent defendant without a determination, at time of imposition, as to the defendant’s ability to pay).
Remanded with directions.
ALTENBERND, A.C.J., and LAZZARA and QUINCE, JJ., concur.